Title: To James Madison from Edward Thornton, 9 April 1802
From: Thornton, Edward
To: Madison, James


Sir,
Washington 9th April 1802.
In obedience to instructions which I have received from His Majesty’s Principal Secretary of State for foreign affairs, I take the liberty of bringing back to your recollection the case of the British Transport Ship Windsor (the subject of my letter of the 23rd of July of last year) which was taken forcible possession of by the French prisoners on board, and carried into the harbour of Boston.
As these people possessed no sort of legal authority to make prize on His Majesty’s Subjects, and as in a neutral and friendly port they could not derive from a decree of an Admiralty Court or an act of condemnation any right with which they were not before vested, the property of this vessel must still be regarded as never having been legally transferred from the original possessors.
I learn from the correspondence of His Majesty’s Consul at Boston, that the Ship continued in that harbour on the 5th of December last, notwithstanding the orders (which you were so good as to announce to me) for her departure from the ports of the United States: and the signature of the preliminaries of peace, the intelligence of which arrived at that time, extinguished all hopes of recovering the vessel by recapture on the high Seas. I therefore beg leave to express my hope, that under these circumstances, the President will be pleased to order the restitution of the Ship Windsor to her proper owners, if she be still within reach of the American Government, or otherwise to make them a due compensation for her loss. I have the honour to be with perfect truth and respect, Sir, Your most obedient humble servant,
Edwd Thornton
 

   
   RC (DNA: RG 59, NFL, Great Britain, vol. 2).



   
   See Hawkesbury to Thornton, 13 Feb. 1802 (Mayo, Instructions to British MinistersBernard Mayo, ed., Instructions to the British Ministers to the United States, 1791–1812, Annual Report of the American Historical Association for the Year 1936, vol. 3 (Washington, 1941)., p. 191).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:463.


